DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Louch (US 2015/0346957, cited by Applicant) in view of Gong et al. (WO 2020/181996, machine translation included, hereinafter “Gong”).	Regarding claim 1, Louch discloses a method for displaying service cards, comprising (Figs. 1A, 5, 6A, and 7, method 700):	acquiring a plurality of service cards, wherein each of the plurality of service cards is configured to realize one or more functions (Figs. 1A, 5, 6A and 7; [0077, 0095], widget creator module 150 acquires widget modules 149 in a widget display area and includes a plurality of service cards that realize one or more functions like weather notifications 149-1, stock notifications 149-2, calculator widget 149-3 alarm clock notifications 149-4, dictionary widget 149-5, and user-created widget 149-6); and	displaying the plurality of service cards, or reorganizing and then displaying at least two of said service cards, according to presentation requirements (Figs. 5, 6A, ,	wherein the plurality of service cards comprise:	a service card including different services generated by disassembling different services of an application according to different functions (The mail widget 518 is formed by disassembling different services of an application (emails in a list are disassembled from the list and shown in a most recent email list to a user; messages stored for a calendar date are disassembled and reconstructed for each date selected on a calendar in advance of the current date).	Louch does not explicitly disclose such that the service card include a part of services of the application and a shortcut portal to start a service.	Gong teaches to have an application page such as a travel application page with an application service card layer that integrates multiple shortcut service functions (Machine translation, page 6, first paragraph, lines 1-2 and tenth paragraph, lines 3-5).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of displaying service cards of Louch to have the service card include a part of services of the application and . 
	Regarding claim 3, Louch as modified by Gong discloses the method of claim 1, wherein the presentation requirements comprise: 	a presentation requirement generated according to to-do items set by a user and/or a current scene; or 	a presentation requirement generated according to user information and/or the current scene, wherein the current scene comprises: a time scene, a location scene, or a time and location scene (Louch, Figs. 5 and 6A-B, [0180] current location is a current “ location scene” to determine presentation requirement of current and future weather conditions from a weather widget).
	Regarding claim 4, Louch as modified by Gong discloses the method of claim 3, wherein the displaying the plurality of service cards, or reorganizing and then displaying at least two of the plurality of service cards, according to the presentation requirements comprises:	26when the presentation requirement comprises a service card for a single event, displaying one service card for reminding the user of one to-do item (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”); or, 	when the presentation requirement comprises multiple service cards for a plurality of items, displaying the multiple service cards for reminding the user of the 
	Regarding claim 5, Louch as modified by Gong discloses the method of claim 4, wherein the reorganizing and then displaying the at least two service cards comprises: prioritizing the at least two service cards and displaying the at least two service cards in a priority order (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” for multiple items (each to-do list) that are updated when modifying the lists; for example, each to do list is updated with items completed are removed by a user or new items are added by the user to create a new ordered list of things to do based on user entries of to do items and times such to do items must be completed).
Regarding claim 6, Louch as modified by Gong discloses the method of claim 5, further comprising: 	receiving user instructions, adding/deleting the service cards, or adjusting an order of the plurality of service cards (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists” for multiple items that are updated when modifying the list; for example, to do list is updated with items completed are removed by a user or new items are added by the user to create a new ordered list of things to do based on user entries of to do items and times such to do items must be completed).
	Regarding claim 7, Louch as modified by Gong discloses the method of claim 1, further comprising: 	receiving a notification of service content update sent by a service party and acquiring service cards related to the service content again (Louch, [0099], widget module 149 can poll or receive push data from an external source for weather data, stock data, time data, etc. to receive notification of service content being updated and send by a service party of external source to acquire service cards of the new content again).
	Regarding claim 8, Louch discloses a device for displaying service cards, comprising (Figs. 1A, 5, 6A, and 7, [0034], device 100): 	a processor (Fig. 1A, [0034], processor 120);  	27a memory for storing instructions executable by the processor (Fig. 1A, [0034], ,	wherein the plurality of service cards comprise:	a service card including different services generated by disassembling different services of an application according to the different functions (The mail widget 518 is formed by disassembling different services of an application (emails in a list are disassembled from the list and shown in a most recent email list to a user; messages such that the service card include a part of services of the application and a shortcut portal to start a service.	Gong teaches to have an application page such as a travel application page with an application service card layer that integrates multiple shortcut service functions (Machine translation, page 6, first paragraph, lines 1-2 and tenth paragraph, lines 3-5).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for displaying service cards of Louch to have the service card include a part of services of the application and a shortcut portal to start a service, such as taught by Gong, for the purpose of providing convenience to users to use the shortcut functions (Gong, tenth paragraph, lines 4-5). 
	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.  
	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
	Regarding claim 15, Louch discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile terminal, causes the mobile terminal to perform a method for displaying service cards, the method comprising (Figs. 1A, 5, 6A, and 7, method 700; [0034], mobile device 100 having processor 120 with touch-sensitive display 112):	acquiring a plurality of service cards, wherein each of the plurality of service cards is configured to realize one or more functions (Figs. 1A, 5, 6A and 7; [0077, 0095], widget creator module 150 acquires widget modules 149 in a widget display area and includes a plurality of service cards that realize one or more functions like weather notifications 149-1, stock notifications 149-2, calculator widget 149-3 alarm clock notifications 149-4, dictionary widget 149-5, and user-created widget 149-6); and 	displaying the plurality of service cards, or reorganizing and then displaying at least two of the plurality of service cards, according to presentation requirements (Figs. 5, 6A, [0077, 0185-0189], widget creator module 150 acquires widget modules 149 in a widget display area and widgets are displayed according to the presentation requirements of the widget user interface as well as notifications from active service cards, selected active service cards by a user, order or placement position of each ,	wherein the plurality of service cards comprise:	a service card including different services generated by disassembling different services of an application according to the different functions (The mail widget 518 is formed by disassembling different services of an application (emails in a list are disassembled from the list and shown in a most recent email list to a user; messages stored for a calendar date are disassembled and reconstructed for each date selected on a calendar in advance of the current date).	Louch does not explicitly disclose such that the service card include a part of services of the application and a shortcut portal to start a service.	Gong teaches to have an application page such as a travel application page with an application service card layer that integrates multiple shortcut service functions (Machine translation, page 6, first paragraph, lines 1-2 and tenth paragraph, lines 3-5).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium for performing a method of displaying service cards of Louch to have the service card include a part of services of the application and a shortcut portal to start a service, such as taught by Gong, for the purpose of providing convenience to users to use the shortcut functions (Gong, tenth paragraph, lines 4-5).
Regarding claim 16, Louch as modified by Gong discloses a mobile phone implementing the method of claim 1, comprising a display screen configured to display service cards among the plurality of service cards corresponding to related application scenes (Figs. 1A, 5, 6A; [0034, 0184-0190], mobile device 100 has a display screen 112 that displays service cards among the plurality of service cards (modules 149-1 to 149-6 including mail widget 518, messaging widget 524, calendar widget 526, weather widget 538, etc. for mail, messaging, calendar, weather, etc. for related widget application scenes such as time and location of the device providing information about the weather at that location and future weather forecasts).
	Regarding claim 17, Louch as modified by Gong discloses the mobile phone of claim 16, wherein the mobile phone is configured to package a variety of services under the related application scenes into a collection of services to be provided to the user (Louch, [0094], calendar module or application 148 includes presentation requirements for creating, displaying, modifying, and storing calendar entries, such as “to do lists”; stocks, weather and other services can also be updated based on location or scene of the device and provided to the user as related application scenes for the current calendar date).
	Regarding claim 18, Louch as modified by Gong discloses the mobile phone of claim 17, wherein the display screen is a touch screen, and wherein the mobile phone is configured to detect a user behavior of dragging function interfaces, and generate a service card based on the user behavior (Louch, [0094, 0171, 0172, 0190], calendar .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Louch in view of Gong as applied to claims 1, 3-8 and 10-18, and further in view of Wang (US 2019/0377467).
	Regarding claim 19, Louch as modified by Gong discloses the mobile phone of claim 18, wherein the related application scenes include a time scene (Louch, [0099], widget module 149 can include time data that is updated from push/pull data), but does not explicitly disclose wherein the generated service card includes a trip card.	Wang discloses wherein the service card includes a trip cards ([0017], application for completing a to-do list includes three service cards or applications for trip cards related to a ticket buying application, a hotel booking application, and a Qunar application).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Louch and Gong to have wherein the service cards include a trip card, such as taught by Wang, for the purpose of providing a quick and easy way to purchase various travel and hotel .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Louch in view of Gong and Wang as applied to claim 19, and further in view of Donahue et al. (US 2012/0304116, hereinafter “Donahue”).	
	Regarding claim 20, Louch as modified by Gong and Wang discloses the mobile phone of claim 19, but does not explicitly disclose wherein the generated service card further comprises a weather card associated with the trip card.	Donahue teaches to have wherein the service cards further comprise a weather card associated with a trip card ([0029-0031], Fig. 1, notification module 114 provides weather 118 and associated travel information 120 for service cards based on notifications 116).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Louch, Gong and Wang to have wherein the service cards further comprise a weather card associated with the trip card, such as taught by Donahue, for the purpose of conserving power and/or reducing time to launch applications for related notifications such as travel and weather conditions at the departure location and/or destination location of travel.  The service card for the weather card associated with the trip card would be generated during a drag gesture when displaying the various service cards.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694   



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694